Citation Nr: 1222934	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  08-30 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for right knee disability.

2. Entitlement to service connection for left knee disability.

3.  Entitlement to an initial rating in excess of 10 percent for left shoulder strain.

4.  Entitlement to an initial compensable rating for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to November 2004. 

This case is before the Board of Veterans' Appeals (Board) on appeal from August 2007 and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In an October 2008 VA Form 9, the Veteran raised the issues of entitlement to earlier effective dates for the awards of service connection for left shoulder strain and migraine headaches, and entitlement to restoration of VA compensation withheld for recoupment of separation pay.  In June 2010, the RO incorrectly issued a supplemental statement of the case on these matters instead of a rating decision.  Therefore, these matters are referred to the originating agency for appropriate action. 

The increased rating issues are addressed in the REMAND that follows the order section of this decision.


FINDING OF FACT

No disability of the right knee or left knee has been present during the pendency of these claims. 




CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Left knee disability was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the service connection claims decided herein, the record reflects that the Veteran was provided all required notice in a letter mailed in June 2006, prior to the initial adjudication of the claims.

Regarding VA's duty to assist, in light of the apparent absence of a portion of the service treatment records (STRs), the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the BVA has a heightened duty in a case where the service treatment records are presumed destroyed).  With respect to the VCAA, the Board finds that this heightened duty has been met.  The appellant submitted copies of many STRs.  The originating agency was not able to obtain all of the appellant's STRs.  However, the record shows that the originating agency made many attempts to obtain additional records, and the appellant was informed that these attempts were not successful.  All appropriate development to obtain the Veteran's pertinent, available post-service medical records (including VA and private) has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claims.  The Board is also unaware of any such records.  Moreover, the Veteran has been afforded the appropriate VA examination.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claims. 

II.  Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's STRs note that he was treated for left knee pain on several occasions.  In August 1999 he was seen with complaints of left knee pain for the past week.  He denied any traumatic injury.  Examination revealed full range of motion and no effusion or joint line tenderness.  The assessment was left patellofemoral pain.  A November 1999 STR notes the Veteran's complaints of left knee pain and findings of normal gait and stability.  The assessment was undifferentiated left knee pain.  In December 1999 he was seen with complaints of left knee pain while running and climbing stairs.  The assessment was possible patellofemoral syndrome.  In September 2004 he was seen with complaints of left knee for eight years that was only felt when running.  Examination revealed no swelling or palpable masses.  Strength and sensation was intact.  Range of motion was full without complaints of pain.  The assessment was tendonitis.  X-ray studies obtained later that month were normal.  The assessment was revised to Osgood Schlatter's symptoms.  STRs are negative for complaints of findings of right knee disability.

The Veteran submitted a claim seeking service connection for right and left knee disabilities in June 2006.

VA treatment records dated in 2007 are negative for complaints or findings of knee disability.

A June 2007 VA joints examination report notes the Veteran's complaints of intermittent bilateral knee pain since service; the pain was aggravated by prolonged standing and running.  He denied any locking or buckling.  He denied any pain at the time of examination.  The Veteran reported that he was working as a restaurant manager and his knee problems did not interfere with his daily living or his job.  On examination, no gross deformity or joint effusion was found.  Range of motion without pain was from 0 degrees of extension to 145 degrees of flexion bilaterally.  There was no joint line tenderness.  There was no evidence of fatigue, weakness, or lack of endurance.  Anterior drawer and Lachman's tests were negative.  There was no pain elicited or loss of motion after repetitive range of motion testing.  The examiner stated that examination of the knees was unremarkable. 

In an October 2008 statement, the Veteran reported that his knee pain continued to be a problem, especially when walking up and down stairs.

VA treatment records dated from 2008 to 2010 are negative for complaints or findings of knee disability.

As noted above, the Veteran has not shown a diagnosed right knee or left knee disability.  In this regard, the Board acknowledges the Veteran's ongoing treatment for pain (occasionally characterized in service as patellofemoral pain syndrome).  However, pain is not a compensable disability absent an underlying pathology.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

With respect to whether the Veteran's own written statements can establish a current disability here, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

In this case, the criteria under Jandreau have not been met.  Thus, current disability has not been established either through the clinical record or the Veteran's own statements.  Thus, the claims must fail.

In sum, the record does not show the Veteran has had a diagnosed right knee or left knee disability at any time during the period under review.  McClain, 21 Vet. App. 319, 321.  As the Veteran has not shown a current disability for which service connection can be granted, the claims must be denied.

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107 ; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal and his claims must be denied.


ORDER

Service connection for right knee disability is denied.

Service connection for left knee disability is denied.


REMAND

The Board is of the opinion that additional development is required before the appellant's increased rating claims are decided. 

Left Shoulder Strain

Additional evidence (a December 2010 VA MRI report pertaining to the left shoulder) was received by the RO in April 2011, subsequent to the issuance of the June 2010 Supplemental Statement of the Case (SSOC).  This new evidence has not been reviewed by the RO in conjunction with the issue on appeal.  The Veteran has not waived RO consideration of the additional evidence.  Accordingly, the originating agency must be given the opportunity to review this evidence before the Board can enter a decision.  38 C.F.R. § 20.1304(c) (2011). 

In addition, the record shows that the Veteran underwent a VA left shoulder examination in June 2007.  Thereafter, he underwent arthroscopic surgery in December 2008 and subsequently began physical therapy.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a).  Generally, reexaminations are required if the evidence indicates that there has been a material change in a disability, or if the current rating may be incorrect.  Id.  Although the RO has indicated that the Veteran failed to report for a June 2010 VA examination, the Board finds that since this issue is being remanded anyway and since the Veteran has expressed regret for missing the examination and a desire to attend a new VA examination (see June 2012 Informal Hearing Presentation), the Veteran should be scheduled for a new VA compensation and pension examination.  Prior to the examination, up-to-date treatment records should be obtained. 

Migraine Headaches

The most recent VA examination to determine the degree of severity of the Veteran's migraine headaches was in May 2007.  In an October 2008 statement, the Veteran indicated that he was no longer able to concentrate due to his headaches.  In order to properly address the issue at hand, the Board must have up-to-date medical information.  Given the passage of time and the allegation of additional pathology, the Board finds the Veteran should be afforded a new VA examination to document the current severity of this disability.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who have treated the Veteran for left shoulder strain and headaches since April 2010.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  Thereafter, the Veteran should be afforded VA examinations by examiners with sufficient expertise to determine the nature and extent of all impairment due to his service-connected left shoulder strain and migraine headaches.  The claims file must be made available to and reviewed by the examiners.  All indicated studies should be performed.  All clinical findings should be reported in detail.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiners.  

With respect to the left shoulder, range of motion studies should be conducted using a goniometer.  The presence or absence of any functional loss due to such factors as pain, weakness, and fatigability should be explicitly discussed.  

With respect to the migraine headaches, the examination report should include a complete history of the severity and frequency of the Veteran's headaches including the number and frequency of prostrating headaches during the previous twelve month period.  

The examiners should also provide opinions concerning the impact of the Veteran's service-connected left shoulder strain and migraine headaches on his ability to work. 

The supporting rationale for all opinions expressed must be provided. 

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folders if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims. 

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  After the development requested above has been completed to the extent possible, the RO or the AMC should again review the record and re-adjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


